     Patrick McNicholas, Esq., SBN 125868              Mark C. Goodman (State Bar No. 154692)
1    pmc@micholaslaw.com                                mark.goodman@bakermckenzie.com
     Jeffrey Lamb, Esq., SBN 257648                    BAKER & McKENZIE LLP
2    jrl@mcnicholaslaw.com                             Two Embarcadero Center, 11th Floor
     Emily Pincin, Esq., SBN 334566                    San Francisco, CA 94111
3    erp@mcnicholaslaw.com                             Telephone: +1 415 576 3000
     McNICHOLAS & McNICHOLAS, LLP                      Facsimile: +1 415 576 3099
4    10866 Wilshire Blvd., Ste. 1400
     Los Angeles, California 90024                     Alexander G. Davis (State Bar No. 287840)
5    Tel: (310) 474-1582                                alexander.davis@bakermckenzie.com
     Fax: (310) 475-7871                               Anne Kelts Assayag (State Bar No. 298710)
6                                                       anne.assayag@bakermckenzie.com
     Mark Lanier, Esq., (Admitted Pro Hac Vice)        BAKER & McKENZIE LLP
7    mark.lanier@lanierlawfirm.com                     600 Hansen Way
     Alex Brown, Esq., (Admitted Pro Hac Vice)         Palo Alto, CA 94304-1044
8    alex.brown@lanierlawfirm.com                      Telephone: +1 650 856 2400
     Jonathan Wilkerson, Esq., (Admitted Pro Hac       Facsimile: +1 650 856 9299
9    Vice)
     jonathan.wilkerson@lanierlawfirm.com              Attorneys for Defendants
10   THE LANIER LAW FIRM, PC                           SUBWAY RESTAURANTS, INC.,
     10940 W. Sam Houston Pkwy N, Ste. 100             FRANCHISE WORLD HEADQUARTERS,
11   Houston, TX 77064                                 LLC and SUBWAY FRANCHISEE
     Tel: (713) 659-5200                               ADVERTISING TRUST FUND LTD.
12   Fax: (713) 659-2204
13   Shalini Dogra, Esq., SBN 309024
     shalini@dogralawgroup.com
14   DOGRA LAW GROUP PC
     2219 Main Street, Unit 239
15   Santa Monica, CA 90405
     Tel: (747) 234-6673
16   Fax: (310) 868-0170
17   Attorneys for Named Plaintiffs KAREN
     DHANOWA and NILIMA AMIN and Proposed
18   Class
19                                       UNITED STATES DISTRICT COURT
20                                     NORTHERN DISTRICT OF CALIFORNIA

21     KAREN DHANOWA and NILIMA AMIN,                Case No: 4:21-CV-00498-JST
       on behalf of themselves and all others
22     similarly situated;                           (Assigned for all purposes to the Honorable
23                                                   Jon S. Tigar, Courtroom 6)
                          Plaintiff,
24                                                   JOINT CASE MANAGEMENT
                v.                                   STATEMENT
25
       SUBWAY RESTAURANTS, INC., a
26     Delaware Corporation; FRANCHISE               Complaint Filed: January 21, 2021
27     WORLD HEADQUARTERS, LLC., a
       Connecticut Limited Liability Corporation;
28     SUBWAY FRANCHISEE ADVERTISING
       TRUST FUND LTD., a Connecticut
                                                     1
     Error! Unknown document property name.          1
                            JOINT CASE MANAGEMENT STATEMENT – 4:21-CV-00498-JST
       Corporation; and DOES 1 through 50,
1      Inclusive,
2
                          Defendants.
3
4              TO THE HONORABLE JON S. TIGAR, JUDGE OF THE UNITED STATES DISTRICT

5     COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA:

6              The undersigned counsel, on behalf of their respective clients, submit the following Joint

7     Case Management Statement in accordance with the requirements of Rule 26(f) of the Federal Rules

8     of Civil Procedure, Local Rule 16-9, the Standing Order for All Judges of the Northern District of

9     California, and the Court's Order Setting Mandatory Scheduling Conference dated March 2, 2021

10    (Dkt. 21.)      Counsel for Plaintiffs and Defendants (the “Parties”) engaged in telephonic and

11    electronic meet and confer efforts to jointly prepare this Joint Case Management Statement.

12                                 JOINT CASE MANAGEMENT STATEMENT

13    I.      Jurisdiction And Service

14             Plaintiffs submit that this Court has subject matter jurisdiction in this case under 28 U.S.C.

15    § 1332(a) and (d). Named Plaintiffs are citizens of California. Defendant Subway Restaurants, Inc.

16    is an entity duly incorporated in the state of Delaware with its principal place of business in

17    Connecticut. Defendant Franchise World Headquarters, LLC and Defendant Subway Franchisee

18    Advertising Trust Fund, Ltd. are incorporated in Connecticut with their principal places of business

19    in Connecticut.

20             Plaintiffs contend that the amount in controversy, exclusive of interests and costs, exceeds

21    $5,000,000, the proposed class will include 100 or more members and at least one member of the

22    proposed class is a citizen of a state different from any defendant. Plaintiffs further contend that the

23    amount in controversy, exclusive of interests and costs, is greater than $75,000. Accordingly, this

24    Court has subject matter jurisdiction over this matter on the basis of 28 U.S.C. § 1332(a) and 28

25    U.S.C. § 1332(d)(2).

26             Defendants contest that the plaintiffs have standing to assert the claims in their complaint,

27    as they have no injury in fact as a result of the purchase of the products identified in the operative

28    complaint. Moreover, jurisdiction is improper under 28 U.S.C. § 1332(a) because the named

                                                     2
     Error! Unknown document property name.          2
                            JOINT CASE MANAGEMENT STATEMENT – 4:21-CV-00498-JST
1     plaintiffs’ individual claims do not exceed the $75,000 amount-in-controversy threshold for
2     diversity jurisdiction. The complaint likewise does not allege jurisdiction under section 1332(a).
3     Accordingly, Defendants contend that the Court does not have and cannot assert jurisdiction over
4     this matter.
5              All named defendants have been served but their deadline to respond to the complaint has
6     not yet occurred.
7     II.     Facts And Disputed Factual Issues
8             A.       Statement Of Plaintiffs
9              Plaintiffs contend that Defendants made false and misleading representations about their
10    tuna products (“Products”) and mislabeled the Products as “100% wild caught” “skipjack and
11    yellowfin tuna,” even though that is not the case. Plaintiffs’ Complaint for Damages alleged that
12    they purchased units of the Products from Defendants’ locations in Alameda County, and at the
13    time they made the purchases, Plaintiffs relied upon and believed Defendants’ “tuna” marketing
14    and labeling scheme. Plaintiffs have brought a class-wide suit on behalf of themselves and all
15    purchasers of the Products statewide in California for common law fraud, negligent
16    misrepresentation, and unjust enrichment. Additionally, Plaintiffs allege on behalf of themselves
17    and all class members that Defendants have violated California’s Legal Remedies Act (“CLRA”)
18    as well as the State’s Business and Professions Code §§ 17200 and 17500, which prohibit false
19    advertising and unfair competition.
20            B.       Defendants’ Statement
21             Defendants contend that the plaintiffs’ claims are without basis in fact or law. Defendants’
22    tuna products consist of 100% wild caught skipjack or yellowfin tuna and there is no rational basis
23    for the plaintiffs or their counsel to claim otherwise. Defendants have provided information to the
24    plaintiffs demonstrating that the products about which the plaintiffs complain consist of tuna with
25    the expectation that the plaintiffs would withdraw their complaint. Despite receiving this
26    information, the plaintiffs have refused to dismiss this meritless litigation. Since the tuna products
27    are not mislabeled, the plaintiffs purchased what they intended to purchase and they have not been
28

                                                     3
     Error! Unknown document property name.          3
                            JOINT CASE MANAGEMENT STATEMENT – 4:21-CV-00498-JST
1     damaged in any amount whatsoever and they have no injury in fact to confer Article III standing
2     in this case.
3     III.    Legal Issues And Disputed Points Of Law
4              Defendants will file a motion to dismiss this action pursuant to the Federal Rules of Civil
5     Procedure 12(b)(1) and 12(b)(6). Plaintiffs contend that Defendants have no basis to seek dismissal.
6     Plaintiffs further assert that their claims have been pleaded with adequate particularity and on a
7     reasonable basis; nevertheless, Plaintiffs have informed Defendants of their intent to file a First
8     Amended Complaint to address Defendants’ concerns and clarify their allegations. Defendants
9     contend that, no matter how many times they try to amend their pleadings, Plaintiffs cannot state a
10    claim relating to the Products on which relief can be granted against Defendants.
11    IV.     Motions
12            A.       Motions Seeking To Add Other Parties Or Claims
13             At this time, Plaintiffs do not anticipate filing any motion to add other parties. At this
14    time, Plaintiffs do not contemplate adding additional causes of action.
15            B.       Motions To File Amended Pleadings
16             Plaintiffs intend to file a First Amended Complaint in this action. Defendants have
17    stipulated to allow Plaintiffs to file a First Amended Complaint by June 7, 2021. Plaintiffs agreed
18    to permit Defendants to file their responsive pleadings by June 21, 2021.
19            C.       Motion To Dismiss
20             Defendants will file a motion to dismiss if the plaintiffs file an amended complaint or
21    otherwise attempt to maintain this action.
22    V.      Amendment Of Pleadings
23             Plaintiffs intend to amend the operative complaint by June 7, 2021.
24    VI.     Evidence Preservation
25             Plaintiffs have reviewed the Guidelines for the Discovery of Electronically Stored
26    Information and have spoken with the opposing parties about preserving evidence.
27
28

                                                     4
     Error! Unknown document property name.          4
                            JOINT CASE MANAGEMENT STATEMENT – 4:21-CV-00498-JST
1     VII. Disclosures
2              The Parties have not yet made initial disclosures. Plaintiffs propose that the parties
3     exchange initial disclosures by June 15, 2020. Defendants propose that such disclosures be made,
4     if at all, only after the Court resolves Defendants’ motion to dismiss this litigation with prejudice.
5     VIII. Discovery
6             A.       Subjects On Which Discovery May Be Needed
7              Plaintiffs intend to conduct discovery on all issues identified in Plaintiffs’ Complaint, as
8     well as any issues identified by Defendants in their answer thereto. Plaintiffs do not anticipate any
9     unusual issues about disclosure or discovery of electronically stored information, including the form
10    or forms in which it should be produced. Plaintiffs anticipate that the scope of discovery will include
11    seeking information related to class certification, as well as the merits of the instant matter. They
12    do not seek a distinction between certification and merits discovery, because discovery that assists
13    the certification decision will likely include information necessary to identify the nature of the
14    issues. Plaintiffs anticipate that discovery outside of the United States may be required, because
15    Defendants have supply chains outside of the United States. Therefore, intentional discovery may
16    be needed to confirm all potential and actual sources of fraud.
17             Defendants do not believe that discovery will be required in this case because the litigation
18    should be fully and finally dismissed at the pleadings stage, obviating the need to conduct discovery
19    or to incur the expenses required to conduct discovery. If there is discovery in this case, discovery
20    should be bifurcated to conserve resources. The first phase of discovery should focus on the
21    plaintiffs’ standing to bring the claims at issue. This would involve discovery relating to the tuna
22    products at issue in the complaint and their ingredients. If the products consist of tuna, which they
23    do, remaining costly and invasive discovery into Defendants’ sales and business practices will be
24    unnecessary. If discovery indicates that the products do not consist of tuna as advertised, then
25    discovery into sales and business practices can proceed. Defendants will depose the plaintiffs, the
26    plaintiffs’ experts and consultants and third parties regarding the tuna products that the plaintiffs
27    allegedly purchased and the ingredients of those products.
28

                                                     5
     Error! Unknown document property name.          5
                            JOINT CASE MANAGEMENT STATEMENT – 4:21-CV-00498-JST
1             C.       Whether Discovery Should Be Conducted In Phases
2              Plaintiff believes that discovery does not need to be conducted in phases. Defendants
3     submit that, in the interests of efficiency and economy, discovery should be conducted in phases
4     as explained supra. The Parties agree that discovery should be limited to or focused on particular
5     issues identified in the pleadings.
6             D.       What Discovery Has Been Conducted Thus Far
7              To date, no formal discovery has been conducted. Pursuant to the Manual for Complex
8     Litigation, Plaintiffs are amenable to confer and stipulate to relevant facts that are not genuinely
9     disputed. The Parties are amenable to entering into a stipulated e-discovery order as needed and
10    any other written protective orders that will facilitate the exchange of information and support
11    resolution efforts.
12            E.       Whether Applicable Limitations Should Be Changed Or Other Limitations
                       Imposed
13
               Other than the phasing of discovery identified by Defendants, the Parties do not believe
14
      that the ordinary limits should be modified at this point.
15
              F.       Proposed Discovery Plan
16
               The Parties’ proposed discovery plan is set forth in Exhibit A to this Joint Statement.
17
      IX.     Class Actions
18
               Plaintiffs seek to maintain this case as a class action pursuant to Federal Rules of Civil
19
      Procedure 23(a) and (b)(1), (b)(2), and/or (b)(3). Pursuant to F.R.C.P. 23, Plaintiffs bring this class
20
      action on behalf of themselves individually and all other similarly situated statewide in California.
21
      Plaintiffs seek to represent a class comprised of all persons in California who, on or after January
22
      21, 2017 (the “Class Period”) purchased the Products for household use and not for resale or
23
      distribution. Excluded from the proposed class are Defendants, their affiliates, employees, officers,
24
      and directors, any individual who received remuneration from Defendants in connection with that
25
      individual’s use or endorsement of the Products, the judge(s) assigned to this case, and the attorneys
26
      of record in this case. Defendants do not believe this matter is properly brought as a class action.
27
               Plaintiffs’ Statement
28
               Plaintiffs contend that this action is properly brought as a class action for the following
                                                     6
     Error! Unknown document property name.          6
                            JOINT CASE MANAGEMENT STATEMENT – 4:21-CV-00498-JST
1     reasons:
2              (a)     The members in the proposed class, which contains no less than one thousand
3     members and based on good information and belief is comprised of several thousands of
4     individuals, are so numerous that individual joinder of all members is impracticable, and
5     disposition of the claims in a single class action will provide substantial benefits to the Parties and
6     Court, and is in the best interests of the parties and judicial economy;
7              (b)     Plaintiffs can fairly and adequately protect the interests of all members of the proposed
8     class. Plaintiffs’ claims are typical of the claims of the members of the proposed class. Plaintiffs
9     and all class members have been injured by the same practices of Defendants. Plaintiffs’ claims
10    arise from the same practices and conduct that give rise to the claims of all class members and are
11    based on the same legal theories. Plaintiffs’ claims are typical of class members’ claims, as they are
12    based on the same underlying facts, events and circumstances relating to Defendants’ conduct.
13    Plaintiffs will fairly and adequately represent and protect the interests of the class, have no interest
14    incompatible with the interests of the class, and have retained counsel competent and experienced
15    in class actions, consumer protection, and false advertising litigation, including within the context
16    of food and the food industry. Plaintiffs’ attorneys have the experience, knowledge, and resources
17    to adequately and properly represent the interests of the proposed class. Plaintiffs have no interests
18    antagonistic to those of other proposed class members, and they have retained attorneys experienced
19    in consumer class actions and complex litigation as counsel;
20             (c)     Defendants have, or have access to, address information for the proposed Class
21    Members, which may be used for the purpose of providing notice of the pendency of this class
22    action. Further, the class definition itself describes a set of common characteristics sufficient to
23    allow a prospective plaintiff or class member to identify himself or herself as having a right to
24    recover based on the description;
25             (d)     Class treatment is superior to other options for resolution of the controversy because
26    the relief sought for each class member is so small, that, absent representative litigation, it would
27    be infeasible for class members to redress the wrongs done to them. Prosecution of separate
28    actions by individual members of the proposed class would create a risk of inconsistent or varying

                                                     7
     Error! Unknown document property name.          7
                            JOINT CASE MANAGEMENT STATEMENT – 4:21-CV-00498-JST
1     adjudications with respect to individual members of the class and thus establish incompatible
2     standards of conduct for the party or parties opposing the class. Further, individual cases would
3     be so numerous as to inefficiently exhaust judicial resources;
4              (e)     Questions of law and fact common to the class predominate over any questions
5     affecting only individual class members. There are questions of law and fact common to the
6     proposed class which predominate over any questions that may affect particular class members.
7     Such questions of law and fact common to Plaintiffs and the class include, without limitation:
8              Plaintiffs further contend that, whether Defendants were unjustly enriched by their conduct;
9     whether Class Members suffered an ascertainable loss as a result of Defendants’ misrepresentations;
10    whether, as a result of Defendants’ misconduct as alleged herein, Plaintiffs and the Class Members
11    are entitled to restitution, injunctive relieve, and/or monetary relief, and if so, the amount and natural
12    of such relief; whether Defendants made any statement they knew or should have known were false
13    or misleading; whether Defendants maintained a longstanding marketing policy, practice and
14    strategy of labeling, advertising and selling the Products labeled as “100% wild caught” “skipjack
15    and yellowfin tuna,” when that is not the case; whether the utility of Defendants’ practices, if any,
16    outweighed the gravity of the harm to their victims; whether Defendants’ conduct violated public
17    policy, included as declared by specific constitutional, statutory, or regulatory provisions; whether
18    Defendants’ conduct or any of their practices violated the California False Advertising Law, Cal.
19    Bus. & Prof. Code §§ 17500 et seq., the California Consumers Legal Remedies Act, Cal. Civ. Code
20    §§ 1750 et seq., The Federal Food, Drug and Cosmetics Act, 28 U.S.C. §§ 301 et seq. and its
21    implementing regulations, 21 C.F.R. §§ 101 et seq., the Cal. Health & Safety Code §§ 109875 et
22    seq., or any other regulation, statute or law; whether Defendants passed off the Products as that of
23    another, within the meaning of Cal. Civ. Code § 1770(a)(1); whether Defendants misrepresented
24    the source, sponsorship, approval or certification of the Products, within the meaning of Cal. Civ.
25    Code § 1770(a)(2); whether Defendants misrepresented the Products’ affiliation, connection or
26    association with, or certification by another, within the meaning of Cal. Civ. Code § 1770(a)(3);
27    whether Defendants represented that the Products have characteristics, uses, or benefits which they
28    does not have, within the meaning of Cal. Civ. Code § 1770(a)(5); whether Defendants represented

                                                     8
     Error! Unknown document property name.          8
                            JOINT CASE MANAGEMENT STATEMENT – 4:21-CV-00498-JST
1     that the Products are of a particular standard, quality, or grade, when they were really of another,
2     within the meaning of Cal. Civ. Code § 1770(a)(7); whether Defendants advertised the Products
3     with the intent not to sell them as advertised, within the meaning of Cal. Civ. Code § 1770(a)(9);
4     whether Defendants represented that the Products have been supplied in accordance with a previous
5     representation when they have not, within the meaning of Cal. Civ. Code § 1770(a)(16); the proper
6     equitable and injunctive relief, amount of restitution or disgorgement, and the proper amount of
7     reasonable litigation expenses and attorneys’ fees.
8              (f)     As a result of the foregoing, class treatment is appropriate under Fed. R. Civ. P.
9     23(a), (b)(1), (b)(2) and (b)(3), and may be appropriate for certification “with respect to particular
10    issues” under Rule 23(b)(4).
11             Plaintiffs’ Counsel and Attorneys of Record have reviewed the Procedural Guidance for
12    Class Action Settlements. Plaintiffs propose that the Court consider whether the case can be
13    maintained as a class action on or by March 22, 2022.
14             Defendants’ Statement
15             Defendants do not believe that this action is properly maintained as a lawsuit, much less a
16    class action. If the claims survive a Rule 12 motion to dismiss -- and they should not, given the lack
17    of factual support for any claim that the products at issue do not consist of tuna -- this litigation
18    cannot proceed as a class action because individual issues of proof will predominate. Individual
19    issue of damages alone will preclude class treatment in this case. Accordingly, if the case proceeds
20    past the pleadings stage, Defendants will bring a motion to preclude class certification.
21             Defendants’ counsel of record have reviewed the Procedural Guidance for Class Action
22    Settlements.
23    X.      Related Cases
24             The Parties agree that this matter is not related to any matter pending in this Court or any
25    other Court, including bankruptcy court.
26    XI.     Relief
27             Plaintiffs believe that they and members of the class are entitled to recover damages in the
28    form of, inter alia, compensatory, statutory, and punitive damages, as well as reasonable

                                                     9
     Error! Unknown document property name.          9
                            JOINT CASE MANAGEMENT STATEMENT – 4:21-CV-00498-JST
1     attorneys’ fees and expenses and injunctive relief to enjoin Defendants from continuing to engage
2     in the false and deceptive practices fully alleged in Plaintiffs’ Complaint. Furthermore, Plaintiffs
3     assert that they and all class members should be awarded equitable monetary relief, including
4     restitution and disgorgement of the entirety of all Defendants’ ill-gotten gains, and all other relief
5     the Court deems proper.
6              Defendants contend that the facts demonstrate that the plaintiffs have not been -- and could
7     not have been -- damaged in any amount, as they purchased tuna products that consisted of the
8     ingredients set forth on the labels for the products available either at the restaurants at which the
9     products were purchased or online.
10    XII. Settlement And ADR
11             The Parties have not yet tried to settle the case. Plaintiffs are amenable to engaging in
12    settlement efforts after conducting limited discovery, but before moving for class certification.
13    Additionally, in the event that pre-certification resolution is not reached, Plaintiffs will remain
14    agreeable to settlement efforts after certification as well. Presently, Plaintiffs believe that private
15    mediation will offer the most optimal opportunity for resolution efforts, but they are also agreeable
16    to engaging in a settlement conference with a magistrate judge if necessary.
17             Defendants do not believe that private mediation would be productive in this case, as the
18    case is meritless and, if the Court will not dismiss the case at the pleadings stage, Defendants intend
19    to vindicate themselves on summary judgment, at trial or on appeal.               Defendants agree to
20    participating in a settlement conference with a magistrate judge if the case proceeds past the
21    pleadings stage.
22    XIII. Consent To Magistrate Judge For All Purposes
23             On March 1, 2021, Defendants declined the jurisdiction of a magistrate judge for this
24    matter. (ECF No. 18.)
25    XIV. Other References
26             The Parties agree that this case is not suitable for binding arbitration, a special master or
27    referral to the Judicial Panel on Multidistrict Litigation.
28

                                                    10
     Error! Unknown document property name.         10
                            JOINT CASE MANAGEMENT STATEMENT – 4:21-CV-00498-JST
1     XV. Narrowing Of Issues
2              Given that this case is in the very initial stages of litigation, and given that no discovery or
3     initial disclosures have commenced, Plaintiffs believe it is premature to consider if any issues can
4     be narrowed by agreement or motion. However, after initial disclosures have been exchanged and
5     some discovery has occurred, Plaintiffs are agreeable to revisiting the option of identifying issues
6     that can be narrowed by agreement or motion and taking steps to expedite the presentation of
7     evidence at trial, included through summaries or stipulated facts.
8              Defendants submit that the litigation can and should be eliminated at the pleadings stage,
9     as the Court does not have subject matter jurisdiction over these claims because there has been no
10    injury in fact or damages that can be plausibly alleged and, in any event, the plaintiffs cannot state
11    a cause of action on which relief can be granted against Defendants. Even if the Court does not
12    dismiss the litigation in full, the issues can be significantly narrowed in this case by a ruling on a
13    motion to dismiss and then on a motion to preclude class certification.
14    XVI. Scheduling And Trial
15             Attached hereto as Exhibit A is the Parties’ proposed schedule of pretrial and trial dates.
16    XVII. Disclosure Of Non-Party Interested Entities Or Persons
17             The Parties will file their “Certification of Interested Entities or Persons,” pursuant to Civil
18    Local Rule 3-15 prior to the June 1, 2021 Case Management Conference.
19    XVIII.           Professional Conduct
20             All attorneys of record for the Parties have reviewed the Guidelines for Professional
21    Conduct for the Northern District of California.
22
      Dated: May 25, 2021                                   McNICHOLAS & McNICHOLAS, LLP
23
24                                                          By:   /s/Patrick McNicholas
                                                                   Patrick McNicholas
25                                                          Attorneys for Plaintiffs
                                                            KAREN DHANOWA and NILIMA AMIN
26
27
28

                                                    11
     Error! Unknown document property name.         11
                            JOINT CASE MANAGEMENT STATEMENT – 4:21-CV-00498-JST
1                                                       THE LANIER LAW FIRM, PC
      Dated: May 25, 2021
2
                                                        By:   /s/ Mark Lanier
3                                                               Mark Lanier
                                                        Attorneys for Plaintiffs
4                                                       KAREN DHANOWA and NILIMA AMIN
5
      Dated: May 25, 2021                               DOGRA LAW GROUP PC
6
7                                                       By:
                                                              Shalini Dogra
8                                                       Attorneys for Plaintiffs
                                                        KAREN DHANOWA and NILIMA AMIN
9
10                                                      BAKER & McKENZIE LLP
      Dated: May 25, 2021
11
                                                        By:   /s/ Mark C. Goodman
12                                                            Mark C. Goodman
                                                        Attorneys for Defendants
13                                                      SUBWAY RESTAURANTS, INC.,
                                                        FRANCHISE WORLD HEADQUARTERS,
14                                                      LLC, and SUBWAY FRANCHISEE
                                                        ADVERTISING TRUST FUND LTD.
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    12
     Error! Unknown document property name.         12
                            JOINT CASE MANAGEMENT STATEMENT – 4:21-CV-00498-JST
1                                 FILER'S ATTESTATION OF CONCURRENCE
2              I, Shalini Dogra, attest that I am one of the attorneys for Plaintiffs Nilima Amin and Karen
3     Dhanowa. As the ECF user and filer of this document, I attest that concurrence with the filing of
4     this document has been obtained from its signatories.
5
      Dated: May 25, 2021
6
                                                           By:
7                                                                Shalini Dogra
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    13
     Error! Unknown document property name.         13
                            JOINT CASE MANAGEMENT STATEMENT – 4:21-CV-00498-JST
